Filed 7/16/21 In re G.L. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re G.L. et al., Persons Coming                            B308528
Under the Juvenile Court Law.
                                                             Los Angeles County
LOS ANGELES COUNTY                                           Super. Ct. Nos.
DEPARTMENT OF CHILDREN                                       20CCJP01900B,
AND FAMILY SERVICES,                                         20CCJP01900C,
                                                             20CCJP01900D
         Plaintiff and Respondent,

         v.

A.L.,

         Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Kristen Byrdsong, Judge Pro Tempore of the Juvenile
Court. Affirmed.
      Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.
                        _________________________
       Father appeals orders declaring his three children
dependents of the juvenile court and removing the children
from his physical custody. He also challenges his reunification
case plan and an order imposing a monitored visitation
restriction. The evidence showed father had a history of domestic
violence, including a violent incident that occurred during
the current dependency proceeding. He also had a history of
substance abuse, failed to show for multiple on-demand drug
tests, and kept a bottle of “Rescue Detox” that he reportedly
used before testing. The juvenile court found father’s lack
of credibility, his ongoing issues with violence, and his missed
drug tests necessitated the challenged disposition orders.
The evidence supports the court’s findings. We affirm.
              FACTS AND PROCEDURAL HISTORY
       Consistent with our standard of review, we state the
facts in the light most favorable to the juvenile court’s findings,
resolving all evidentiary conflicts in favor of the findings, and
indulging all reasonable inferences to uphold the court’s orders.
(In re I.J. (2013) 56 Cal.4th 766, 773; Conservatorship of O.B.
(2020) 9 Cal.5th 989, 995–996.)
       The family consists of father, mother, and their three
children: G.L. (born July 2014), I.L. (born June 2017), and
E.L. (born July 2018). Mother has another daughter, S.R.
(born December 2010), with a different father. S.R. lives
with the family but is not a subject of father’s appeal.1
       Between 2015 and 2018, the Los Angeles County
Department of Children and Family Services (the Department)
received three referrals regarding the family. The referrals

1     Mother is not a party to this appeal.




                                 2
generally alleged domestic violence between mother and father,
including an alleged 2018 incident when father hit and yelled
at mother in front of the children. After investigations, the
Department deemed the referrals inconclusive.
        On February 26, 2020, the Department received a referral
alleging the children were at risk of harm from continuing
domestic violence between the parents. The reporting party
had heard the children crying while the parents yelled profanities
and threw things at each other.
        A social worker spoke with mother, S.R., and G.L.
at the family’s home. Mother denied substance abuse and
agreed to drug test. She said she often argued with father over
“ ‘little things,’ ” but denied throwing things and denied physical
violence. The children contradicted mother’s account. S.R.
had seen father strike mother on the arm, and G.L. saw father
punch mother in the stomach. G.L. also said father disciplined
him by “hit[ting] him hard on the butt with an open hand.”
        Father said he often argued with mother over “ ‘little
things,’ ” but denied they argued in front of the children.
He admitted he once pushed mother in G.L.’s presence,
but otherwise denied physical violence. Father said he had
been sober for the past 16 years and agreed to drug test.
        On March 13, 2020, the Department received the parents’
drug test results. Mother tested positive for methamphetamine
and amphetamine. Father tested negative for all substances.
        Mother admitted she had used methamphetamine for
over 15 years and she currently used the drug almost every day.
She claimed she left the children with the maternal grandmother
when she did so. Father admitted he knew about mother’s
substance use, but he said he could not “control” it.




                                3
      On April 1, 2020, mother consented to the children’s
removal from her custody. The Department placed the younger
children with father, who had moved in with the paternal
grandmother, and placed S.R. with the maternal grandmother.
      On April 3, 2020, the Department filed a petition to
declare the children dependents under section 300 of the Welfare
and Institutions Code.2 The petition alleged the children were
at substantial risk of physical harm due to the parents’ domestic
violence and mother’s substance abuse. The court detained
the children from mother, granted her monitored visits, and
ordered the Department to provide referrals to father for family
maintenance services.
      In May 2020, the Department interviewed the family again.
Mother, the children, and the maternal grandmother all reported
the parents engaged in domestic violence that often required
police intervention. Father had pushed mother and punched her
in the arm and stomach, while mother had pulled father’s hair.
Earlier that month, after the Department began monitoring
the family, mother reported father had pushed her and bruised
her arm during a confrontation at the family’s former home.
She said father left the home through the window and scratched
his chest in the process.
      Father acknowledged meeting mother at the home, but
denied they had a physical altercation. However, the paternal
grandmother said father told her the parents had argued
with each other and mother had scratched him on the chest.



2       Statutory references are to the Welfare and Institutions
Code.




                                  4
      Mother admitted she had a long-term substance abuse
problem and said father knew she used methamphetamine.
She also suspected father used drugs with his friends. Father
denied mother’s allegation, but he failed to appear for a drug test
on April 30, 2020.
      The paternal grandmother reported father had a violent
outburst with her, in front of the children, on May 14, 2020.
She said mother had been speaking to one of the children on
the phone when father took the phone from the child. When
the paternal grandmother confronted father, he became upset
and broke a mirror in the home. Father denied he was ever upset
with the paternal grandmother and claimed the mirror broke
because it was loosely attached to a door that had slammed shut.
      The paternal grandmother also reported she was primarily
caring for the children, as father left her home early in the
morning and did not return until late at night. After she warned
father he could not just leave the children in her care, she
reported he had been more attentive to them. But the paternal
grandmother also said she would not report father’s misconduct,
because she did not want to “get involved.”
      On June 12, 2020, the Department received a referral
alleging the children were at risk of harm due to father’s possible
methamphetamine use, his recent abandonment of the children,
and the paternal grandmother’s complaint that she no longer
wanted father or the children in her home.
      Father said the paternal grandmother had disciplined G.L.
by striking him on the hands and she demanded that he and
the children leave her home. The paternal grandmother said
she was “ ‘tired’ ” of having father and the children in her home
because father was not caring for or providing for the children,




                                5
and he left her to do “ ‘everything.’ ” She denied hitting G.L.
She also suspected father was under the influence of drugs
because of his “ ‘erratic’ ” and “ ‘hysterical’ ” behavior, including
“ ‘yelling’ ” at her.
        While the social worker spoke with the paternal
grandmother, father took the phone and repeatedly told the social
worker she immediately needed to pick up the children because
it was her “ ‘job to come and pick them up.’ ” He then hung up
the phone. When the social worker called back, the paternal
grandmother answered and reported father left the home with
the children while “yelling at [them].”
        After speaking with the paternal grandmother, the social
worker spoke with mother. Mother did not know much about
father’s current situation, but she said the recent incident was
not the first time the paternal grandmother had asked father and
the children to leave her home. Mother also reported she had
to take I.L. to the hospital a week earlier to receive treatment
for a fever and regurgitation because father failed to “follow[ ]
through” and take the child himself. The child was diagnosed
with a urinary tract infection. Mother still believed father used
methamphetamine. She said he had bragged to her in the past
about knowing “ ‘how to work the system’ ” and about smuggling
a “hose” into his drug tests when he had to give a urine sample.
        Later that day, the Department received a phone call from
the children’s daycare provider. The provider said the daycare
was closing soon and no one had come to pick up the children.
The provider had been unable to reach father by telephone.
        The family’s social worker went to the daycare to
retrieve the children. G.L. told the social worker the paternal
grandmother had “ ‘kicked’ ” them out of her home and father




                                 6
had told him they would be going to a “ ‘new house.’ ” G.L. said
he did not like living with the paternal grandmother because
she yelled at him and hit him “ ‘all over [his] body.’ ” The social
worker also observed that I.L. had a severe diaper rash. The
social worker placed the children with the maternal grandmother
for an extended weekend visit and later in a foster home.
       On June 15, 2020, the paternal grandmother notified the
Department again that she suspected father was using drugs.
She reported she found a bottle of a liquid called “Rescue Detox
Instant Cleansing Energy” in her bathroom, and she believed
father drank it before drug testing for the Department. She also
said father’s appearance and demeanor changed during the day,
reinforcing her suspicion about his substance use. Father agreed
to drug test on June 15 and June 16, but then failed to show.
       On June 18, 2020, the Department filed an amended
dependency petition. The new counts alleged the children were
at risk due to father’s violent outbursts directed at the paternal
grandmother, his unwillingness to provide ongoing care and
supervision for the children, and father’s substance abuse.
       On June 22, 2020, the juvenile court detained the children
from father’s custody and granted him monitored visits three
times per week for three hours per visit.
       On August 13, 2020, father failed to appear for another
drug test.
       The children’s foster caretaker said the children had
some difficulty adjusting to the placement. She reported mother
had video calls with the children and father had telephone calls.
Although father was scheduled to talk with the children three
times a week for an hour each visit, he typically spoke with them
for less than ten minutes per phone call.




                                 7
      On October 27, 2020, the juvenile court held a combined
jurisdiction and disposition hearing. Father testified as a
witness.
      Regarding the confrontation with the paternal
grandmother in June 2020, father testified his mother had
“smacked” G.L. on the shoulder when she discovered the child
had pressed a pillow down on E.L.’s face. Father claimed he
called the family’s social worker after the argument to ask if she
would pick the children up from daycare, as he planned to look
for new housing. He said the social worker replied she was too
far away, so he made arrangements with the daycare provider
to pick the children up later in the evening. He claimed he called
the daycare provider later that day and was surprised to learn
the social worker had already picked up the children and taken
them to the maternal grandmother’s home.
      Contradicting his earlier admissions, father denied
knowing that mother used methamphetamine when they lived
together, and he claimed he would have left with the children if
he had known about her substance abuse. Regarding the bottle
of detox liquid, father claimed it belonged to a friend who asked
him to keep it for her. He acknowledged he failed to appear
for drug tests, but said he did so only because he was upset
with the social worker for failing to help him.
      After father’s testimony, the court received argument
from the parties. The Department and children’s counsel
joined in requesting the court sustain the counts regarding
the parents’ domestic violence and mother’s substance abuse.
The Department also urged the court to sustain the count
regarding father’s substance abuse. Mother and father argued
the petition should be dismissed.




                                8
       The juvenile court stated it found father’s testimony was
“not . . . credible” and sustained the counts regarding the parents’
domestic violence, mother’s substance abuse and father’s failure
to protect the children from its endangering effects, and father’s
substance abuse.
       Regarding disposition, father asked for the children to be
returned to his custody and objected to any order requiring him
to participate in reunification services. The Department and
the children’s counsel joined in urging the court to remove the
children from the parents’ custody. The court reiterated it did
not find father’s testimony “truthful,” and ordered the children
removed from the parents’ custody, with reunification services
as specified in the case plan, and monitored visitation. Father’s
case plan consisted of a domestic violence program, parenting
classes, and a full drug and alcohol treatment program.3 The
court ordered all prior orders not in conflict with the new orders
to remain in “full force and effect.”
                            DISCUSSION
1.     Substantial Evidence Supports the Disposition Order
       Removing the Children from Father’s Physical
       Custody
       Father challenges the jurisdictional findings regarding
the parents’ domestic violence, his substance abuse, and his
failure to protect the children from mother’s substance abuse,
as well as the disposition order removing the children from
his physical custody. However, father acknowledges reversal
of the jurisdictional findings will have no effect on his children’s
adjudication as dependents, which was separately based on

3     The court struck an individual counseling requirement
from father’s case plan.




                                 9
the sustained allegation concerning mother’s substance abuse.
Because jurisdiction will not be affected by our decision, and
the jurisdictional findings will have no impact on father’s future
rights, we decline to address father’s challenge to the findings.
(See In re I.A. (2011) 201 Cal.App.4th 1484, 1491; cf. In re Drake
M. (2012) 211 Cal.App.4th 754, 762.) In any event, the evidence
set forth in our statement of the facts and the specific evidence
we will discuss regarding the disposition order, amply support
the jurisdictional findings. We address the disposition order now.
        The purpose of the juvenile dependency laws “is to provide
maximum safety and protection for children who are currently
. . . being neglected, . . . and to ensure the safety, protection,
and physical and emotional well-being of children who are
at risk of that harm.” (§ 300.2; see In re Christopher R. (2014)
225 Cal.App.4th 1210, 1215.)
        When a minor has been adjudged a dependent child of
the court under section 300, the juvenile court may limit the
control to be exercised over the dependent child by the parent
or guardian. (§ 361, subd. (a).) A dependent child may not
be taken from the physical custody of the parent with whom
the child resides unless the juvenile court finds by clear and
convincing evidence that there is a “substantial danger to the
physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and
there are no reasonable means by which the minor’s physical
health can be protected” without removal. (§ 361, subd. (c)(1);
see In re Ashly F. (2014) 225 Cal.App.4th 803, 809–810.) “ ‘The
court may consider a parent’s past conduct as well as present
circumstances.’ ” (In re John M. (2012) 212 Cal.App.4th 1117,
1126.) “ ‘A removal order is proper if it is based on proof of




                               10
(1) parental inability to provide proper care for the minor and
(2) potential detriment to the minor if he or she remains with
the parent.’ ” (In re Francisco D. (2014) 230 Cal.App.4th 73, 83
(Francisco D.).)
       Our Supreme Court recently clarified the standard for
appellate courts to use when reviewing findings that must be
proved by clear and convincing evidence. In such cases, “the
question before the appellate court is whether the record as a
whole contains substantial evidence from which a reasonable fact
finder could have found it highly probable that the fact was true.
Consistent with well-established principles governing review
for sufficiency of the evidence, in making this assessment the
appellate court must view the record in the light most favorable
to the prevailing party below and give due deference to how
the trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B., supra,
9 Cal.5th at pp. 995–996; see also In re Jasmon O. (1994) 8
Cal.4th 398, 423.) The appellant has the burden of showing there
is insufficient evidence to support the juvenile court’s findings
or orders. (In re Geoffrey G. (1979) 98 Cal.App.3d 412, 420.)
       Father’s arguments largely ignore his burden as the
appellant and our standard for reviewing the juvenile court’s
disposition order. Father contends he was “able to protect”
the children, citing his negative drug tests and his mother’s
statement that, for a period in May 2020, he had been “attentive
to the children.” His focus on these favorable shreds of evidence
improperly disregards contrary evidence supporting the court’s
removal order.




                               11
        Father’s negative drug tests were part of a mix of evidence
that included his discredited claims about his knowledge of
mother’s drug use; mother’s and the paternal grandmother’s
repeated accusations related to his erratic and irresponsible
behavior; his possession of a bottle of a detox liquid; his boasts
to mother about knowing “ ‘how to work the system’ ”; and his
several missed drug tests. The paternal grandmother reported
father frequently left her home early in the morning and did not
return until late at night. Mother believed father used drugs
with his friends.
        The evidence also showed, less than a month after father’s
reported episode of attentiveness, the paternal grandmother
demanded he and the children leave her home because father
had left her to do “ ‘everything,’ ” while doing nothing himself
to care for or to provide for the children. Father responded by
demanding the Department’s social worker come to retrieve
the children, outrageously arguing it was the social worker’s
“ ‘job to come and pick them up.’ ” He then took the children
to daycare without arranging to have them picked up before
the daycare closed, ultimately leaving it for the social worker
to retrieve the children and to bring them to their maternal
grandmother’s house. When he testified about the incident at
the disposition hearing, father told an implausible story that
contradicted everyone else’s account and that the trial court
found was not credible. His erratic behavior was consistent
with violent confrontations he had with mother and the paternal
grandmother even after the family came under the juvenile
court’s supervision. This evidence amply supported the court’s
finding that returning the children to father’s custody posed




                                12
a significant risk to their physical and emotional wellbeing.
(See Francisco D., supra, 230 Cal.App.4th at p. 83.)
       The same evidence supports the juvenile court’s finding
that there were no reasonable alternatives to removal. Father
contends continued random drug testing, unannounced home
visits, and wraparound services would have been adequate to
support his efforts to care for and to protect the children in his
custody. The contention ignores his multiple missed drug tests,
his inconsistent focus on his parental responsibilities, and his
deceitful conduct during the period of supervision. Substantial
evidence supports the removal order.
2.     The Juvenile Court Reasonably Ordered
       Reunification Services
       “Section 362, subdivision (d) authorizes the juvenile court
to ‘direct any reasonable orders to the parents’ of a dependent
child as the court deems necessary and proper to ensure
appropriate care, supervision, custody, conduct, maintenance,
and support of the child.” (In re D.P. (2020) 44 Cal.App.5th 1058,
1071 (D.P.); see also § 362, subd. (a).) The order may include
“a direction to participate in a counseling or education program,”
provided that the “program in which a parent or guardian is
required to participate shall be designed to eliminate those
conditions that led to the court’s finding that the child is a
person described by Section 300.” (§ 362, subd. (d); D.P., at
p. 1071; but see In re Briana V. (2015) 236 Cal.App.4th 297, 311
[holding, “[t]he problem that the juvenile court seeks to address
[under section 362] need not be described in the sustained section
300 petition”; “[i]n fact, there need not be a jurisdictional finding
as to the particular parent upon whom the court imposes a
dispositional order”]; In re I.A. (2011) 201 Cal.App.4th 1484, 1492




                                 13
[“[a] jurisdictional finding involving the conduct of a particular
parent is not necessary for the court to enter orders binding on
that parent, once dependency jurisdiction has been established”];
accord In re D.L. (2018) 22 Cal.App.5th 1142, 1148.)
       “We review the juvenile court’s disposition case plan for
an abuse of discretion. ‘The juvenile court has broad discretion
to determine what would best serve and protect the child’s
interests and to fashion a dispositional order accordingly. On
appeal, this determination cannot be reversed absent a clear
abuse of discretion.’ ” (D.P., supra, 44 Cal.App.5th at p. 1071,
quoting In re Baby Boy H. (1998) 63 Cal.App.4th 470, 474;
see also In re Christopher H. (1996) 50 Cal.App.4th 1001, 1006
(Christopher H.).)
       Father contends the juvenile court abused its discretion
when it ordered him to participate in a drug treatment program,
parenting classes, and domestic violence classes. He argues he
is not a substance abuser, and even if the court had reason to
believe he was using drugs, he maintains there was no evidence
of a “nexus” between his drug use and risk of harm to the
children. He also argues the parenting and domestic violence
classes were unnecessary. He says the record proves he was
“properly caring for the children,” and he claims the “disputes”
with mother were “no longer an issue” because they “mostly
related to [her] past drug use.”
       Contrary to father’s contentions, the record shows he
regularly neglected his parental duties during the period of
supervision. The Department placed the children in foster care
because the paternal grandmother reported father was doing
nothing to care for or to provide for the children and she could
not continue to do “ ‘everything’ ” for them. During the ensuing




                                14
confrontation with the paternal grandmother, father demanded
the social worker come to retrieve the children. He then left
the children at daycare without informing the Department or
arranging to have them picked up before the daycare closed.
The paternal grandmother maintained father’s “ ‘erratic’ ” and
“ ‘hysterical’ ” behavior, including “ ‘yelling’ ” at her and the
children, was due to his drug use. Given father’s several missed
drug tests and his deceitfulness around the issue, we cannot
say the juvenile court abused its discretion by ordering him
to participate in a treatment program. Father’s irresponsible
behavior also supported the order for parenting classes.
       The evidence also showed the parents continued to engage
in domestic violence. Even after the parents physically separated
and mother began drug treatment, father pushed mother and
bruised her arm in a confrontation that resulted in mother filing
a police report against him. Given the children’s tender years,
and the parents’ ongoing altercations, the juvenile court
reasonably ordered father to complete a domestic violence
class as a condition for reunification.
3.     The Juvenile Court Reasonably Exercised
       Its Discretion to Impose a Monitored Visitation
       Restriction and the Terms of Visitation Were
       Specified in the Court’s Prior Order
       Father contends there was insufficient evidence to support
the monitored visitation restriction. We review a juvenile court’s
visitation order for abuse of discretion. (In re Tanis H. (1997)
59 Cal.App.4th 1218, 1227–1228.) In making visitation orders,
the court is guided by the principle that “[v]isitation shall be as
frequent as possible, consistent with the well-being of the child.”
(§ 362.1, subd. (a)(1)(A); In re Nicholas B. (2001) 88 Cal.App.4th




                                15
1126, 1138.) Of equal importance, however, is the statutory
directive that “[n]o visitation order shall jeopardize the safety
of the child.” (§ 362.1, subd. (a)(1)(B).) The juvenile court
must balance the “interests of the parent in visitation with
the best interests of the child” and “impose any other conditions
or requirements to further define the right to visitation in
light of the particular circumstances of the case before it.”
(In re Jennifer G. (1990) 221 Cal.App.3d 752, 757.)
       Father has not shown the monitored visitation restriction
was an abuse of discretion. He contends he “maintained
positive and appropriate visits” with the children and they
had a “health[y] attachment” to him. But the evidence showed
father failed to meet his parental responsibilities when the
children were in his care, forcing the paternal grandmother to
do “ ‘everything’ ” for the children, and he spoke to the children
for only 30 minutes per week following their detention, even
though he was entitled to speak with them for up to nine hours
under the visitation order. Moreover, father’s erratic behavior
in the week before the Department placed the children in foster
care plainly supported the monitored visitation restriction.
       As for father’s contention that the visitation order “did
not specify a minimum frequency or duration of the visits,”
the record refutes his argument. At the disposition hearing,
the court ordered that all prior orders not in conflict with its new
order remained in “full force and effect.” Although father’s case
plan did not specify the frequency and duration of his monitored
visits, the court had previously ordered, upon the children’s
detention from father’s custody, that father was entitled to
visitation three times per week for three hours per visit. Unlike
the cases father relies upon, the juvenile court did not improperly




                                16
delegate its authority to the Department or the children to set
the terms of visitation. (Cf. In re S.H. (2003) 111 Cal.App.4th
310, 318–319 [order stating “ ‘if the children refuse a visit, then
they shall not be forced to have a visit’ ” improperly delegated
authority to children and granted mother only an “illusory” right
to visitation]; In re Korbin Z. (2016) 3 Cal.App.5th 511, 516 [order
to facilitate monitored visits between child and estranged father
“in a therapeutic setting at [child’s] discretion” improperly
delegated authority to decide whether visitation would occur to
child]; see also Christopher H., supra, 50 Cal.App.4th at p. 1009
[“visitation order need not specify the frequency and length of
visits”; order for “ ‘reasonable’ ” visitation does not improperly
delegate authority to child welfare agency because it “must
be read in light of statutory mandates prescribing visitation
between parent and child ‘as frequent as possible, consistent
with the well-being of the minor’ ”].)




                                17
                        DISPOSITION
     The orders are affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   EGERTON, J.

We concur:




             EDMON, P. J.




             KALRA, J.





      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                              18